



LIMITED LIABILITY
COMPANY AGREEMENT
FOR
STAR PROCUREMENT, LLC




THE MEMBERSHIP INTERESTS ISSUED PURSUANT TO THIS LIMITED LIABILITY COMPANY
AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “1933 ACT”), OR UNDER ANY OTHER APPLICABLE SECURITIES
LAWS. SUCH MEMBERSHIP INTEREST MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED
OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER THE
1933 ACT AND OTHER APPLICABLE LAW OR EXEMPTION THEREFROM, AND COMPLIANCE WITH
THE OTHER RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN. CERTAIN OF THE
MEMBERSHIP INTERESTS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT ARE
SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFERABILITY SET FORTH IN THIS
AGREEMENT.








4912888-1

--------------------------------------------------------------------------------






Table of Contents


Page




ARTICLE I
DEFINITIONS
1


 
Section 1.1
 
Certain Definitions
1


 
 
 
 
 
ARTICLE II
 
ORGANIZATIONAL MATTERS
10


 
Section 2.1
 
Legal Status
10


 
Section 2.2
 
Name
10


 
Section 2.3
 
Purpose
10


 
Section 2.4
 
Term
11


 
 
 
 
 
ARTICLE III
MEMBERS AND MEMBERSHIP INTERESTS
11


 
Section 3.1
 
Holders
11


 
Section 3.2
 
Confidentiality
11


 
Section 3.3
 
Certification
12


 
 
 
 
 
ARTICLE IV
CONTRIBUTIONS AND CAPITAL ACCOUNTS
12


 
Section 4.1
 
Capital Contributions
12


 
Section 4.2
 
Loans
12


 
Section 4.3
 
Return of Capital Contributions; Interest
12


 
Section 4.4
 
Capital Accounts
12


 
Section 4.5
 
Limitation on Liability
13


 
 
 
 
 
ARTICLE V
 
DISTRIBUTIONS
13


 
Section 5.1
 
General
13


 
Section 5.2
 
In-Kind Distributions
13


 
Section 5.3
 
Tax Distributions
13


 
 
 
 
 
ARTICLE VI
 
ALLOCATIONS
14


 
Section 6.1
 
Allocations of Profit or Loss
14


 
Section 6.2
 
Special Allocations
14


 
Section 6.3
 
Curative Allocations
16


 
Section 6.4
 
Section 704(c) and Capital Account Revaluation Allocations
16


 
Section 6.5
 
Additional Allocation Rules
17


 
Section 6.6
 
Tax Filings, Elections and Cooperation
17


 
Section 6.7
 
Partnership Representative
19


 
Section 6.8
 
Survival
20


 
 
 
 
 
ARTICLE VII
 
MANAGEMENT
21


 
Section 7.1
 
Management of the Company
21


 
Section 7.2
 
Resignation
22


 
Section 7.3
 
Vacancies
22


 
Section 7.4
 
Action by the Board
22


 
Section 7.5
 
Action by the Members
22





- i

--------------------------------------------------------------------------------





Table of Contents
(continued)
Page




 
Section 7.6
 
Officers
23


 
Section 7.7
 
Limitation on Authority of Members
25


 
 
 
 
 
ARTICLE VIII
 
EXCULPATION AND INDEMNIFICATION
25


 
Section 8.1
 
Exculpation
25


 
Section 8.2
 
Indemnification
26


 
 
 
 
 
ARTICLE IX
 
BOOKS AND RECORDS
27


 
Section 9.1
 
Books and Records
27


 
Section 9.2
 
Bank Accounts
28


 
 
 
 
 
ARTICLE X
 
TRANSFERS
28


 
Section 10.1
 
Restrictions on Transfers
28


 
Section 10.2
 
Other Transfer Conditions, Restrictions and Requirements
28


 
Section 10.3
 
Termination of Status
28


 
 
 
 
 
ARTICLE XI
 
WITHDRAWAL AND DISSOLUTION
29


 
Section 11.1
 
Withdrawal
29


 
Section 11.2
 
Events of Dissolution
29


 
Section 11.3
 
Liquidating Distributions
29


 
Section 11.4
 
Conduct of Winding-Up
29


 
Section 11.5
 
Deficit Capital Accounts
29


 
 
 
 
 
ARTICLE XII
 
REPRESENTATIONS, WARRANTIES, AGREEMENTS AND OTHER MATTERS
30


 
Section 12.1
 
Holder Representations
30


 
 
 
 
 
ARTICLE XIII
 
MISCELLANEOUS
31


 
Section 13.1
 
Counsel Clause
31


 
Section 13.2
 
Amendment of Agreement
31


 
Section 13.3
 
Remedies
31


 
Section 13.4
 
Waiver
31


 
Section 13.5
 
Notices
32


 
Section 13.6
 
Entire Agreement
32


 
Section 13.7
 
Binding Effect; Benefits
32


 
Section 13.8
 
Severability
32


 
Section 13.9
 
Headings
32


 
Section 13.10
 
No Strict Construction
32


 
Section 13.11
 
Interpretation
32


 
Section 13.12
 
Counterparts
33


 
Section 13.13
 
Governing Law
33


 
Section 13.14
 
Jurisdiction and Venue
33





ii

--------------------------------------------------------------------------------






This LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) for STAR
PROCUREMENT, LLC, a Delaware limited liability company (the “Company”), dated as
of December __, 2018, is by and among the Persons listed on Exhibit A.
RECITALS
WHEREAS,
A.    The Company was formed as a Delaware limited liability company on December
14, 2018, by the filing of the Certificate of Formation with the Secretary of
State of the State of Delaware.
B.    The Members desire to enter into this Agreement on the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Certain Definitions. For purposes of this Agreement, the
following terms shall have the meanings set forth below:
“1933 Act” means the Securities Act of 1933, as amended.
“Affiliate” means, with respect to any Person, any other Person Controlling,
Controlled by or under common Control with such Person and any equity owner
(including, but not limited to, any partner, member, or a shareholder) of such
Person.
“Agreement” has the meaning given to such term in the introductory paragraph.
“ATRM Manager” means the Manager appointed by ATRM Holdings, Inc. and identified
on Exhibit B.
“Available Cash” means all cash funds (and any other property treated as cash in
accordance with Section 5.2) of the Company on hand from time to time after
payment or provision for (a) all operating and other expenses of the Company as
of such time, (b) all outstanding and unpaid current obligations of the Company
as of such time, and (c) as determined by the Board in its sole discretion from
time to time, any working capital, expense, capital expenditure or other
reserve.
“Board” has the meaning set forth in Section 7.1(b).


1

--------------------------------------------------------------------------------





“Business” means the purchasing and sale of building materials and related goods
and entry into the Services Agreement attached hereto as Exhibit C.
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.
“Capital Account” means the individual accounts established and maintained
pursuant to Section 4.4.
“Capital Contribution” means, with respect to any Holder, the aggregate amount
of cash and the initial Gross Asset Value of any other property contributed (or
required to be contributed) to the Company by or on behalf of that Holder (or
any predecessor-in-interest of such Holder).
“Chairman” has the meaning given to such term in Section 7.6(b).
“Chief Executive Officer” has the meaning given to such term in Section 7.6(c).
“Code” means the Internal Revenue Code of 1986, as amended. All references in
this Agreement to sections of the Code shall include any corresponding provision
or provisions of any succeeding law.
“Company” has the meaning given to such term in the introductory paragraph.
“Confidential Information” means any and all information, statements, reports,
trade secrets, documents, and other items prepared or produced by or on behalf
of the Company, any Subsidiary, the Board, any Member or any of their respective
Affiliates and any and all information, statements, reports, trade secrets,
documents, and other items concerning the Company, any Subsidiary, any Member or
any of their respective Affiliates that any Holder may receive (as a Holder and
not as a Manager or Officer) or that may be disclosed, distributed or
disseminated (whether in writing, orally, electronically or by other means) by
or to such Holder or any representative of such Holder, or otherwise as a result
of such Holder’s ownership of a Membership Interest other than (a) any
information such Holder can establish was already in such Holder’s possession at
the time of its disclosure or which becomes available to such Holder from a
source other than the Company or a representative of the Company and was
lawfully obtained and is not known by such Holder to be the subject to another
confidentiality agreement with, or obligation of secrecy or confidentiality to,
the Company, any Member or any of their respective Affiliates, or (b) such
information that becomes generally available to the public other than directly
or indirectly as a result of the disclosure by such Holder or a representative
of such Holder in violation of Section 3.2 or other provision hereof.
“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether by agreement, contract or law or through any
ownership of voting securities, power-of-attorney, proxy, or other arrangement
or mechanism.
“Counsel” means Olshan Frome Wolosky LLP.


2

--------------------------------------------------------------------------------





“Delaware Act” has the meaning given such term in Section 2.1.
“Depreciation” means, for each Fiscal Year, an amount equal to the federal
income tax depreciation, amortization or other cost recovery deduction allowable
with respect to an asset for such Fiscal Year; provided, that if the Gross Asset
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such Fiscal Year, Depreciation shall be an amount
which bears the same ratio to such beginning Gross Asset Value as the federal
income tax depreciation, amortization, or other cost recovery deduction for such
Fiscal Year bears to such beginning adjusted Tax basis; and, provided, further,
that if the adjusted basis for federal income tax purposes of an asset at the
beginning of such Fiscal Year is zero, Depreciation shall be determined with
reference to such beginning Gross Asset Value using any reasonable method
selected by the Board.
“Digirad Manager” means the Manager appointed by Digirad Corporation and
identified on Exhibit B.
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, in each case as amended from time to time,
or any successor thereto.
“Fiscal Year” means, except as otherwise determined by the Board in accordance
with this Agreement, the calendar year, or any portion thereof for which the
Company is required to allocate Profits, Losses and other items of income, gain,
loss or deduction pursuant to Article VI hereof.
“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:
(a)    the initial Gross Asset Value of any asset contributed to the Company
(other than cash contributed by a Holder to the Company) shall be the gross fair
market value of such asset at the time of contribution, as agreed by the
contributing Holder and the Board;
(b)    as determined in good faith by the Board, the Gross Asset Values of all
of the Company’s assets shall be adjusted to equal their respective gross fair
market values as of the following events: (i) immediately before the acquisition
of any Membership Interest by any new or existing Holder in exchange for more
than a de minimis Capital Contribution or as consideration for the performance
of services to or for the benefit of the Company, (ii) immediately before the
distribution by the Company to a Holder of more than a de minimis amount of
property as consideration for any Membership Interest (or portion thereof),
(iii) immediately before the liquidation of the Company within the meaning of
Treasury Regulation Section 1.704-1(b)(2)(ii)(g), (iv) in connection with the
grant of an interest in the Company (other than a de minimis interest), as
consideration for the provision of services to or for the benefit of the Company
by an existing Member acting in a member capacity, or by a new member acting in
a member capacity or in anticipation of being a member (v) immediately before
the Company’s issuance of a noncompensatory option (as defined in Treasury
Regulation Section 1.721-2(g)) to acquire a Membership Interest (other than a de
minimis Membership Interest), (vi) immediately after the


3

--------------------------------------------------------------------------------





exercise of a noncompensatory option (as defined in Treasury Regulation Section
1.721-2(g)) issued by the Company to acquire a Membership Interest (other than a
de minimis Membership Interest), and (vii) such other times as may be required
under Treasury Regulation Section 1.704-1(b)(2)(iv)(f)(5)(v); provided that no
adjustment described in this subparagraph (b) shall be made if the Board
determines in good faith that such adjustment is neither necessary nor
appropriate to reflect the relative economic interests of the Holders in the
Company;
(c)    the Gross Asset Value of any asset distributed by the Company (other than
cash distributed to any Holder) shall be the gross fair market value of such
asset, as determined immediately prior to the distribution in good faith by the
Board;
(d)    the Gross Asset Values of the Company’s assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Section 743(b), but only to the extent that
such adjustments are taken into account in determining Capital Accounts pursuant
to Treasury Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subparagraph (d) to
the extent that an adjustment pursuant to subparagraph (b) is required in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subparagraph (d); and
(e)    if the Gross Asset Value of an asset has been determined or adjusted
pursuant to subparagraph (a), (b) or (d), such Gross Asset Value shall
thereafter be adjusted by the Depreciation (and not the depreciation,
amortization or other cost recovery deductions allowable with respect to that
asset for federal income tax purposes) taken into account with respect to such
asset for purposes of computing Profits and Losses.
“Holder” means any Member or any other Person owning a Membership Interest,
regardless of whether and to what extent such Member or other Person has been,
is or will be admitted to the Company as a member in accordance with the
provisions of this Agreement and applicable law.
“Indemnitee” means any Person that is or was a Manager, Member, or Officer, or
any Person that is serving or served at the Company’s request as a director,
manager, officer, employee or agent of another Person.
“IRS” means the United States Internal Revenue Service.
“Major Decision” means any decision, contract, agreement, or other material
activity on the part of the Company or any of its Affiliates relating to any of
the following:
(a)    except as otherwise specifically described and provided in this
definition, any contract or agreement or activity if the Board determines that,
over the course of and in connection with such contract, agreement or activity,
the Company and/or any of its Affiliates is or will be or can reasonably
expected to be required to pay, reserve or otherwise expend more than $50,000;


4

--------------------------------------------------------------------------------





(b)    except for any debt incurred in the ordinary course of business to trade
creditors or a draw-down on a revolving debt or other similar credit line
facility, the incurrence of any new debt, the addition of any principal to an
existing debt, or any increase in the available credit under a revolving loan or
other similar credit line facility, where such principal, additional principal,
or increase in available credit exceeds or will exceed $50,000;
(c)    the payment, refinancing, modification or settlement of any debt with an
outstanding principal amount in excess of $50,000, other than the payment of
debt incurred in the ordinary course of business to trade creditors or the
repayment (other than as part of a refinancing) of a debt in accordance with its
terms;
(d)    any Proceeding (or other action relating to a Proceeding) that (i) the
Board reasonably determines is necessary to avoid a default judgment against the
Company, any Manager, any Member or any of their respective Affiliates or to
prevent or ameliorate any adverse or emergency condition, or that is covered by
insurance; (ii) involves a claim (without any offset for any counterclaim or
otherwise) for damages (or settlement thereof) of $25,000 or more; (iii)
involves or includes a claim for any material equitable relief by any party; or
(iv) involves or includes any claim or allegation of fraud, illegality or
criminality on the part of the Company, any Manager, or any of their respective
Affiliates;
(e)    on the part of the Company, the issuance, exchange, modification,
recapitalization or other Transfer of any Membership Interest or other equity
interest in the Company or any of its Affiliates or any right to acquire any of
the foregoing (including, but not limited to, any warrants, options, convertible
debt or other instruments);
(f)    any agreement related to a Sale of the Company on the part of the
Company, any Affiliate of the Company, any Holder, any of their respective
Affiliates or any combination of the foregoing;
(g)    the selection or removal (for any reason or no reason) of any Person as a
Manager;
(h)    any increase or decrease in the number of Managers on the Board;
(i)    the selection, retention or dismissal of (i) any accounting firm engaged
or to be engaged for the purpose of preparing any material financial statements
and/or federal income tax return for or inclusive of the Company or any of its
Affiliates or (ii) any law firm retained or to be retained with respect to any
Proceeding subject to approval under clause (d) of this definition;
(f)    any material transaction involving any Affiliate of any Holder or any
Manager;
(g)    with respect to the Company or any of its Affiliates, any change in the
Fiscal Year for purposes of preparing any financial statement or the preparation
of any material federal or state income Tax return;


5

--------------------------------------------------------------------------------





(h)    any voluntary election or other action by the Company or any of its
Affiliates to liquidate or dissolve or wind-up (or make any assignment for the
benefit of creditors) or to commence bankruptcy or insolvency proceedings under
applicable law or causing or permitting the adoption of a plan of liquidation
with respect to the Company or any of its Affiliates; and
(i)    subject to Section 13.2, any amendment to this Agreement, the Company’s
Certificate of Formation or any corresponding organizational document in the
case of any of the Company’s Affiliates.
“Member” means a Person admitted to the Company as a member in accordance with
the provisions of this Agreement and applicable law. If a Person admitted as a
Member with respect to a Membership Interest acquires an additional Membership
Interest, such Person shall not be treated as Member with respect to such
additional Membership Interest, unless and until such Person is admitted as a
Member in accordance with this Agreement with respect to and to the extent of
such additional Membership Interest.
“Membership Interest” means, as provided in this Agreement, the entire equity
interest in the Company of a Person (whether or not such Person is or has been
admitted as a Member), including, but not limited to, the number of Units, any
share of Profits and Losses, any right to participate in liquidating and
non-liquidating distributions from the Company, any obligation to make capital
contributions, and any and all other rights, obligations and duties associated
with such equity interest.
“Nonrecourse Deductions” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(1).
“Note” means a non-negotiable, unsecured promissory note, which note shall (a)
bear interest at a fixed rate per annum equal to the applicable Federal rate (as
such term is defined in Code Section 1274) in effect for the calendar month
including the date of issuance (payable annually) and (b) have a five-year term
with all principal due at maturity. Principal may be pre-paid at any time
without penalty.
“Notice 2005-43” means IRS Notice 2005-43, or any similar future guidance of the
IRS, including any final pronouncement in respect thereof.
“Officer” means any Person validly and properly appointed and acting as a Chief
Executive Officer, President, Vice-President, Treasurer, Assistant Treasurer,
Secretary, Assistant Secretary, Partnership Representative or other officer
described in Section 7.1(f).
“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(4).
“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulations Section 1.704-2(i)(2).


6

--------------------------------------------------------------------------------





“Partner Nonrecourse Deductions” has the meaning set forth in Treasury
Regulations Sections 1.704-2(i)(1) and 1.704-2(i)(2).
“Partnership Minimum Gain” has the meaning set forth in Treasury Regulation
Sections 1.704-2(b)(2) and 1.704-2(d).
“Partnership Representative” means the Person designated on Exhibit B as such or
(b) if the Person so designated on Exhibit B cannot serve in the capacity of
“partnership representative,” “tax matters partner” or other similar capacity, a
Person (which Person may include any Manager) designated by the Board.
“Person” means any individual, partnership, corporation, limited liability
company, joint venture, trust, association or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
“Preferred Return” means, as determined with respect to a Holder, an amount
that, when combined with all prior distributions made under Section 5.1(b) to
such Holder, yields a cumulative return of fifteen percent (15%) per annum,
compounded quarterly, on the Unrecovered Capital (as outstanding from time to
time) of such Holder, which return shall accrue daily and shall be computed on
the basis of a 365 day or a 366 day year, as applicable.
“President” has the meaning given to such term in Section 7.6(d).
“Proceeding” means (a) any threatened, pending or completed administrative or
judicial action, audit, suit, hearing, review deposition or other proceeding,
whether civil or criminal, (b) any appeal or other administrative or judicial
review of any item described in clause (a), and (c) any investigation or other
inquiry that will or could potentially result in or give rise to any item
described in clause (a).
“Profits” and “Losses” means, for each Fiscal Year, an amount equal to the
Company’s taxable income or loss, respectively, for such Fiscal Year, determined
in accordance with Code Section 703(a) (for this purpose, all items of income,
gain loss, expense, or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
(a)    income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits and Losses pursuant to this
definition shall be taken into account in computing Profits;
(b)    any expenditures of the Company described in Code Section 705(a)(2)(B)
(or treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i)) and not otherwise taken into account
in computing Profits or Losses pursuant to this definition shall be taken into
account in computing Profits and Losses;
(c)    in the event the Gross Asset Value of any Company asset is adjusted
pursuant to subparagraph (b) or (d) of the definition of Gross Asset Value, the
amount of such adjustment


7

--------------------------------------------------------------------------------





shall be taken into account as gain or loss from the disposition of such asset
for purposes of computing Profits and Losses;
(d)    any gain or loss resulting from any disposition of any Company asset with
respect to which gain or loss is recognized for federal income tax purposes
shall be determined by reference to the Gross Asset Value of such asset,
notwithstanding that the adjusted tax basis of such asset differs from its Gross
Asset Value;
(e)    in lieu of the depreciation, amortization and other capital cost recovery
deductions taken into account in computing taxable income or loss, there shall
be taken into account Depreciation for such Fiscal Year;
(f)    the computation of all items of income, gain, loss, expense, and
deduction shall be made without regard to any election under Code Section 754
which may be made by the Company (except to the extent required by Treasury
Regulations Section 1.704-1(b)(2)(iv)(m));
(g)    notwithstanding any other provision in any clause of this definition, any
items of income, gain, loss, expense or deduction that are specially allocated
pursuant to Section 6.2 or Section 6.3 shall not be taken into account in
computing Profits and Losses; and
(h)    items of Company income, gain, loss, expense or deduction available to be
specially allocated pursuant to Article VI shall be determined by applying rules
analogous to those set forth in subparagraphs (a) through (f) above.
“Regulatory Allocations” has the meaning set forth in Section 6.3.
“Sale of the Company” means (a) any merger, consolidation or other combination
of the Company with another Person, if the Members, as determined immediately
prior to the relevant transaction, would own less than fifty percent (50%) (as
measured immediately after the consummation of the relevant transaction in terms
of either voting power or fair market value) of the equity interests of the
surviving Person; (b) any sale or exchange or any series of related or
coordinated sales or exchanges of Membership Interests, if the Members, as
determined immediately prior to such sale or exchange or series of sales or
exchanges, would own less than fifty percent (50%) (as measured immediately
after such sale or exchange or series of sales or exchanges in terms of either
Voting Units or fair market value) of the Membership Interests; (c) any issue or
any series of related or coordinated issues of Membership Interests, if the
Members, as determined immediately prior to such issue or series of issues,
would own less than fifty percent (50%) (as measured immediately after such
issue or series of issues in terms of either Voting Units or fair market value)
of the Membership Interests; or (d) any direct or indirect sale or exchange of
all or substantially all of the assets of the Company (including, but not
limited to, any assets held directly or indirectly through an Affiliate of the
Company). No transaction shall be taken into account so as to cause a Sale of
the Company to occur, if and to the extent such transaction occurs between or
among the Company, any Affiliate of the Company or any combination of the
foregoing or if and to the extent such transaction is a Transfer was made in
accordance with Section 10.2.
“SEC” means the Securities and Exchange Commission.


8

--------------------------------------------------------------------------------





“Secretary” has the meaning given to such term in Section 7.6(f).
“State Tax” means any Tax other than U.S. federal income tax.
“Subsidiary” means any Person of which the Company owns fifty percent (50%) or
more of the equity interests therein (either by vote or value).
“Services Agreement” means the Services Agreement, dated the date hereof, by and
between the Company and KBS Builders, Inc.
“Tax” means any federal, state, county, local, franchise or foreign income,
payroll, employment, excise, environmental, customs, franchise, windfall
profits, withholding, social security (or similar), unemployment, real property,
personal property (tangible or intangible), sales, use, transfer, registration,
value added, gross receipts, net proceeds, turnover, license, ad valorem,
capital stock, disability, stamp, leasing, lease, excess profits, occupational
and interest equalization, fuel, severance, alternative or add-on minimum or
estimated tax, charge, fee, levy, duty or other assessment, and other
obligations of the same or of a similar nature to any of the foregoing due or
claimed to be due by or to any governmental or quasi-governmental authority,
including any interest, penalty or addition thereto, whether disputed or not.
“Tax Proceeding” means any Proceeding to which the Company is a party if and
when such Proceeding involves to any significant extent any issue or other
matter (including, but not limited to, any adjustment to or other determination
of any nexus, permanent establishment or item of income, gain, expense or loss)
relating to (a) any U.S. federal, state or local income Tax, (b) the Company’s
obligation to withhold or collect any Tax if any Manager, Member, or Officer
could be held personally liable for any failure to collect or withhold such Tax
and/or (c) any other domestic or foreign Tax if there is possibility that, as
result of the Proceeding, any Member could either (i) become subject to Tax in a
jurisdiction where such Member was not otherwise subject to Tax during the time
period at issue or (ii) through the issuance of a revised Schedule K-1 or other
similar mechanism, any adjustment or other determination resulting from such
Proceeding would flow through to and would be required to be taken into account
on any separate domestic or foreign Tax return of any Member.
“Total Equity Value” means, as determined from time to time as specified in this
Agreement, the aggregate proceeds that would be received by the Holders if: (a)
all of the assets of the Company were sold at their Gross Asset Value pursuant
to a liquidation of the Company and (b) the Company satisfied and paid in full
all of its respective obligations and liabilities (including all Taxes, costs
and expenses incurred in connection with such transaction and any amounts
reserved by the Board with respect to any contingent or other liabilities) all
as determined by the Board in its sole discretion.
“Transfer” means, whether direct or indirect, any transfer, sale, redemption,
option grant, swap or other derivative transaction, assignment, issuance, gift,
abandonment, termination, withdrawal, bequest, pledge, lien, mortgage or other
encumbrance or disposition (irrespective of whether any of the foregoing is
effected voluntarily, by operation of law or otherwise, or whether inter vivos
or upon death), including, but not limited to, (a) any issuance, redemption or
abandonment


9

--------------------------------------------------------------------------------





of a Membership Interest, (b) any exchange or conversion of any Membership
Interest as a result of or in connection with any incorporation, merger,
consolidation, combination or other similar transaction involving the Company or
any Affiliate of the Company, and (c) any transaction similar to any of
foregoing transactions with respect to any Holder that is an entity or any
equity interest in any such Holder.
“Treasurer” has the meaning given to such term in Section 7.6(g).
“Treasury Regulations” means the final or temporary regulations that have been
promulgated under the Code by the U.S. Department of the Treasury, and any
successor regulations.
“Underpayment Amount” means, as determined with respect to a Holder, (a) any
“imputed underpayment” determined under Code Section 6225, (b) any similar or
corresponding amount determined under any similar or corresponding provision of
any State Tax, (c) any other similar or corresponding amount if and to the
extent such amount represents the payment or collection of any Tax that would
otherwise be paid or payable by such Holder as a result of the pass-through (or
similar treatment) of any item of Profit or Loss to such Holder, and (d) any
withholding, estimated or other Tax required by law to be withheld or paid by
the Company with respect to or on behalf of such Holder.
“Unit” means any unit associated with any Membership Interest under this
Agreement.
“Unpermitted Deficit” has the meaning set forth in Section 6.2(c).
“Unrecovered Capital” means, as determined with respect to a Holder, the excess
of (a) the total aggregate Capital Contributions made by the Holder with respect
to the Units of such Holder over (b) the aggregate distributions made under
Section 5.1(a) to such Holder.
“Vice-President” has the meaning given to such term in Section 7.6(b).
“Voting Unit” means any Unit entitled to a vote under the terms of this
Agreement.
ARTICLE II
ORGANIZATIONAL MATTERS
Section 2.1    Legal Status. The Company is a limited liability company formed
and existing under the Delaware Limited Liability Company Act, as amended (the
“Delaware Act”). The Company shall be governed by the Delaware Act. The Board
and the Holders shall take such steps as are necessary to maintain the Company’s
status as a limited liability company formed under the laws of the State of
Delaware and qualification to conduct business in any jurisdiction where the
Company does business and is required to be so qualified.
Section 2.2    Name. The name of the Company is STAR PROCUREMENT, LLC. The Board
may change the name of the Company at any time and from time to time. The
Company’s business may be conducted under its name and/or any other name or
names deemed advisable by the Board.


10

--------------------------------------------------------------------------------





Section 2.3    Purpose. The purpose of the Company is to engage in any lawful
act or activity that may be conducted by a limited liability company formed
under the Delaware Act related to the Business, and to engage in any other
activities and transactions necessary or incidental to the foregoing. The
Company shall possess and may exercise all the powers and privileges granted by
the Delaware Act or by any other law or by this Agreement, together with any
powers incidental thereto, insofar as such powers and privileges are necessary
or convenient to the conduct, promotion or attainment of the foregoing
objectives and purposes of the Company.
Section 2.4    Term. The term of the Company commenced on the date specified in
the Certificate of Formation filed for record in the Office of the Secretary of
State of the State of Delaware and shall continue until the Company is dissolved
pursuant to this Agreement.
ARTICLE III
MEMBERS AND MEMBERSHIP INTERESTS
Section 3.1    Holders. Exhibit A sets forth the name of each Holder, along with
certain specified characteristics of the Membership Interest of such Holder.
From time to time, the Board may amend Exhibit A (without the consent of any
Person) to reflect any change in ownership, redemption, forfeiture, cancellation
or issuance of or other event affecting any Membership Interest; provided, that,
except as otherwise specifically provided in this Agreement, no such amendment
shall increase the Capital Contribution of any Holder.
Section 3.2    Confidentiality. To the maximum extent permitted by law and as
permitted pursuant to this Agreement, (a) each Holder (in such ownership
capacity and not as a Manager or Officer) agrees to hold all Confidential
Information in confidence and not to disclose any Confidential Information to
any Person (other than the Company, any other Holder, any Manager or any
Officer) and (b) the Company agrees to hold all Confidential Information
concerning any Member or any Affiliate of a Member in confidence and not to
disclose any such Confidential Information to any Person (other than the
Company, any Manager or any Officer), in each case other than (i) to the
financial, legal or other professional advisors or translators of a Holder, or
where such Person is an entity, to those employees, partners (general or
limited), Affiliates, members, managers, shareholders, officers or directors of
such Person or any lender or prospective lender of the Company or any
Subsidiary, as reasonably required by such lender, provided that such Persons
have been previously informed of the confidential nature of the Confidential
Information, and, in any event, the Person disclosing such Confidential
Information shall be liable for any failure by any Person to whom or which such
Confidential Information has been disclosed to abide by the provisions of this
Section 3.2, (ii) as required under applicable law or regulation (including, but
not limited to, the preparation of any Tax return) or by court or governmental
order, subpoena or legal process, (iii) as permitted by the Board or any
affected Holder, if applicable or (iv) as permitted to any permitted assignee of
any Membership Interest pursuant to Article X. Each Holder and the Company
acknowledge that disclosure of Confidential Information in violation of the
provisions of this Section 3.2 may cause irreparable injury to the Company
and/or the Members for which monetary damages are inadequate, difficult to
compute, or both. Accordingly, each Holder and the Company agree that such
Holder’s and the Company’s obligations under this Section 3.2 may be


11

--------------------------------------------------------------------------------





enforced by specific performance and that breaches or prospective breaches of
this Section 3.2 may be preliminarily and/or permanently enjoined.
Section 3.3    Certification. No Membership Interest shall be certificated
unless otherwise directed by the Board. From time to time, the Board may cause
any or all of the Membership Interests to be certificated, and may place one or
more legends on any of such certificates. Without limitation of the foregoing,
the Board may place the following legend on such certificates:
The securities represented hereby have not been registered under the Securities
Act of 1933, as amended (the “Act”) or any applicable states securities laws,
and may not be resold unless they are registered under the Act and those
securities laws or an exemption from registration is available thereunder. The
securities represented hereby are subject to the Limited Liability Company
Agreement of the issuer of such securities dated as of [DATE], as amended from
time to time, including the transfer restrictions set forth therein. A copy of
that agreement may be obtained at the Company’s principal executive offices
without charge.
ARTICLE IV
CONTRIBUTIONS AND CAPITAL ACCOUNTS
Section 4.1    Capital Contributions. Each Holder has made or promptly shall
make a Capital Contribution (if any) to the Company as set forth opposite such
Person’ name on Exhibit A hereto. No other Capital Contributions have been made
or shall be made to the Company other than as set forth on Exhibit A. Except as
otherwise specifically provided in this Agreement, no Holder shall be required
to make any additional Capital Contribution.
Section 4.2    Loans. Any Member may make loans to the Company at such times and
on such terms as are mutually agreed upon by the Board and such Member, and any
loan by a Member to the Company shall not be considered to be a Capital
Contribution for any purpose and shall not result in an increase in the amount
of the Capital Account of such Member.
Section 4.3    Return of Capital Contributions; Interest. No Holder shall be
paid interest on any Capital Contribution to the Company or on such Person’s
Capital Account, and no Person shall have any right (a) except upon dissolution
of the Company pursuant to the terms of this Agreement, to demand the return of
such Person’s Capital Contribution or any other distribution from the Company
(whether upon resignation, withdrawal or otherwise) or (b) to cause a partition
of the Company’s assets.
Section 4.4    Capital Accounts. An individual Capital Account shall be
established and maintained for each Holder, in the manner provided by Treasury
Regulations Section 1.704-1(b)(2)(iv) and the following provisions:
(a)    to such Holder’s Capital Account there shall be credited such Holder’s
Capital Contributions, such Holder’s distributive share of Profits and other
items of income or gain specially


12

--------------------------------------------------------------------------------





allocated hereunder and the amount of any Company liabilities that are assumed
by such Holder or that are secured by any Company assets distributed to such
Holder;
(b)    to such Holder’s Capital Account there shall be debited the amount of
cash and the Gross Asset Value of any other asset of the Company distributed to
such Holder pursuant to any provision of this Agreement, such Holder’s
distributive share of Losses and other items of loss, expense and deduction
specially allocated hereunder and the amount of any liabilities of such Holder
that are assumed by the Company or that are secured by any asset contributed by
such Holder to the Company;
(c)    in determining the amount of any liability for purposes of this Section
4.4, there shall be taken into account Code Section 752(c) and any other
applicable provisions of the Code or the Treasury Regulations; and
(d)    in the event that ownership of (all or a portion of) any Membership
Interest is acquired by a Person in accordance with the terms of this Agreement,
such Person shall succeed to the Capital Account associated with the acquired
Membership Interest.
Section 4.5    Limitation on Liability. Except as otherwise required by
applicable law, no Holder shall have any personal liability whatsoever in such
Holder’s capacity as a Holder, whether to the Company or any of its Affiliates,
to any of the other Holders, to the creditors of the Company or any of its
Affiliates or to any other Person, for the debts, liabilities, commitments or
any other obligations of the Company or any of its Affiliates. Each Holder shall
be liable only to make such Holder’s Capital Contribution and for any other
obligations provided expressly herein and shall not be required to pay to the
Company or any other Holder any deficit or negative balance which may exist from
time to time in such Holder’s Capital Account including, but not limited to,
upon or after dissolution of the Company.
ARTICLE V
DISTRIBUTIONS
Section 5.1    General. Subject to Section 5.2 and Section 5.3, as determined by
the Board in its sole discretion from time to time, the Company may make
distributions of Available Cash to the Holders as follows:
(a)    First, to the Holders, pro rata in accordance with their respective
amounts of Unrecovered Capital, until each such Holder’s Unrecovered Capital
equals zero;
(b)    Second, to the Holders, pro rata in accordance with their respective
amounts of Preferred Return, until each such Holder has received an amount equal
to the Preferred Return of such Holder; and
(c)    Third, to the Holders, pro rata in accordance with their respective total
Units.
Section 5.2    In-Kind Distributions. Distributions of property other than cash
may be made in the discretion of the Digirad Manager. All distributions of
property in kind shall be made


13

--------------------------------------------------------------------------------





as Available Cash under and in accordance with Section 5.1 and/or Section 11.3,
as applicable. Property distributed in kind shall be unencumbered and, for
purposes of determining Available Cash, shall be treated as cash in an amount
equal to its Gross Asset Value. Except explicitly provided under this Agreement
or as otherwise required under the Delaware Act, no Holder shall be entitled to
distributions of property other than cash.
Section 5.3    Tax Distributions.
(a)    Notwithstanding anything herein to the contrary, during each Fiscal Year
or within ninety (90) days thereafter, to the extent of Available Cash and to
the extent permitted by the Delaware Act, the Company shall, before any
distributions are made under Section 5.1, distribute, in cash, to each Member an
amount sufficient to enable such Member to satisfy such Member’s federal, state
and local Tax liabilities attributable to the items of income, gain, loss or
deduction allocated to such Member by the Company with respect to such Fiscal
Year. The amount to be distributed shall be determined by the Board in
consultation with the Company’s accountants and shall be computed for each
Member (i) as if such Member were taxable at the highest applicable federal,
state and local income Tax rates applicable to an individual domiciled in New
York City, New York; provided that such rate may be increased or decreased from
time to time as reasonably determined by the Board to take into account
increases or decreases in applicable federal, state and local income tax rates
for such location; (ii) as if allocations from the Company were, for such year,
the sole source of income and loss for such Member (but determined without
regard to allocations of any Company items deductible by individuals only under
Code Section 212); and (iii) without regard to the carryover of items of loss,
deduction and expense previously allocated by the Company to such Member. The
Board may cause the Company to make Tax distributions to Members during any year
to cover estimated Taxes based on good-faith estimates of their respective tax
liabilities attributable to Company Tax items for such year.
(b)    Any distributions under Section 5.3(a) to and any Underpayment Amount
required by law to be withheld or paid by the Company with respect to or on
behalf of or that is otherwise allocable to a Holder shall be treated as an
advance and offset against and shall reduce any amount otherwise distributable
to a Member under Section 5.1 or Section 5.2. Promptly upon demand from the
Company, a Holder shall pay to the Company an amount equal to any Underpayment
Amount (to the extent not previously offset against any distributions under
Section 5.1 or otherwise reimbursed to the Company by the Holder) that the
Company has paid with respect to or on behalf of such Holder. Each Holder shall
indemnify and hold harmless the Company and the other Holders from and against
any liability arising out of the failure to deduct and withhold any Underpayment
Amount.
ARTICLE VI
ALLOCATIONS
Section 6.1    Allocations of Profit or Loss. For each Fiscal Year, after
adjusting each Holder’s Capital Account for all capital contributions and
distributions during such Fiscal Year and making all allocations pursuant to
Section 6.2 or Section 6.3 with respect to such Fiscal Year, items of Profit and
Loss shall be allocated to each Holder such that, as of the end of such Fiscal
Year, the Capital Account of each Holder shall equal:


14

--------------------------------------------------------------------------------





(a)    the amount that would be distributed under Section 5.1 to such Holder,
determined as if the Company were to sell (as of the last day of the Fiscal
Year) all of its assets for cash equal to their Gross Asset Values pursuant to a
liquidation of the Company and distribute all of such cash in accordance with
Section 11.3 (with the assumption that the amount paid in satisfaction of any
nonrecourse obligation is limited to the Gross Asset Value of any property
securing the nonrecourse obligation), minus
(b)    the sum of (i) the amount, if any, which each Holder is or would be
obligated to contribute to capital in connection with a liquidation of the
Company or otherwise in accordance with the Agreement or applicable law, (ii)
such Holder’s share of Partnership Minimum Gain and (iii) such Holder’s share of
Partner Nonrecourse Debt Minimum Gain.
Section 6.2    Special Allocations. The following special allocations shall be
made in the following order:
(a)    Except as otherwise provided in Treasury Regulations Section 1.704-2(f),
notwithstanding any other provision of this Article VI, if there is a net
decrease in Partnership Minimum Gain during any Fiscal Year, each Holder shall
be specially allocated items of Company income and gain for such Fiscal Year
(and, if necessary, subsequent Fiscal Years) in an amount equal to such Holder’s
share of the net decrease in Partnership Minimum Gain, determined in accordance
with Treasury Regulations Section 1.704-2(g). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Holder pursuant thereto. The items to be so allocated
shall be determined in accordance with Treasury Regulations Sections
1.704-2(f)(6) and 1.704-2(j)(2). This Section 6.2(a) is intended to comply with
the minimum gain chargeback requirement in Treasury Regulations Section
1.704-2(f) and shall be interpreted consistently therewith.
(b)    Except as otherwise provided in Treasury Regulations Section
1.704-2(i)(4), notwithstanding any other provision of this Article VI, if there
is a net decrease in Partner Nonrecourse Debt Minimum Gain attributable to a
Partner Nonrecourse Debt during any Fiscal Year, each Holder who has a share of
the Partner Nonrecourse Debt Minimum Gain attributable to such Partner
Nonrecourse Debt, determined in accordance with Treasury Regulations Section
1.704-2(i)(5), shall be specially allocated items of Company income and gain for
such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount equal
to such Holder’s share of the net decrease in Partner Nonrecourse Debt Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Treasury Regulations Section 1.704-2(i)(4). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Holder pursuant thereto. The items to be so allocated
shall be determined in accordance with Treasury Regulations Sections
1.704-2(i)(4) and 1.704-2(j)(2). This Section 6.2(b) is intended to comply with
the partner nonrecourse debt minimum gain chargeback requirement in Treasury
Regulations Section 1.704 2(i)(4) and shall be interpreted consistently
therewith.
(c)    In the event any Holder unexpectedly receives any adjustments,
allocations, or distributions described in Treasury Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6) that
cause such Holder’s Capital Account to be reduced below


15

--------------------------------------------------------------------------------





zero by an amount greater than such Holder’s obligation to restore deficits on
the dissolution of the Company (including deemed obligations to restore deficits
under Treasury Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5)) (such
excess, an “Unpermitted Deficit”), items of Company income and gain shall be
specially allocated to such Holder in an amount and manner sufficient to
eliminate the Unpermitted Deficit of such Holder as quickly as possible,
provided that an allocation pursuant to this Section 6.2(c) shall be made only
if and to the extent that such Holder would have an Unpermitted Deficit after
all other allocations provided for in this Article VI have been tentatively made
as if this Section 6.2(c) were not in the Agreement. This Section 6.2(c) is
intended to constitute a “qualified income offset” within the meaning of
Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted and
applied in a manner consistent therewith.
(d)    Notwithstanding any other provision of this Agreement to the contrary,
for any Fiscal Year, Nonrecourse Deductions and any items required to be
allocated for purposes of Code Section 199A shall be allocated among the Holders
pro rata in accordance with their economic interests.
(e)    Notwithstanding any other provision of this Agreement to the contrary,
any Partner Nonrecourse Deductions for any Fiscal Year shall be allocated to the
Holder who (in its capacity, directly or indirectly, as lender, guarantor or
otherwise) bears the economic risk of loss with respect to the Partner
Nonrecourse Debt to which such Partner Nonrecourse Deductions are attributable
in accordance with Treasury Regulations Section 1.704-2(i)(1).
(f)    To the extent an adjustment to the adjusted Tax basis of any Company
asset pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Treasury Regulations Sections 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital Accounts
as the result of a distribution to a Holder in complete liquidation of the
Holder’s Membership Interest, the amount of such adjustment to Capital Accounts
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis), and such gain or
loss shall be specially allocated to the Holders in a manner consistent with the
manner in which their Capital Accounts are required to be adjusted pursuant to
such sections of the Treasury Regulations.
Section 6.3    Curative Allocations. The allocations set forth in Sections
6.2(a) through 6.2(f) hereof (the “Regulatory Allocations”) are intended to
comply with certain requirements of the Treasury Regulations. It is the intent
of the Holders that, to the extent possible, all Regulatory Allocations shall be
offset either with other Regulatory Allocations or with special allocations of
other items of Company income, gain, loss or deduction pursuant to this Section
6.3. Therefore, notwithstanding any other provision of this Article VI (other
than the Regulatory Allocations), the Holders shall make such offsetting special
allocations of Company income, gain, loss, or deduction so that, after such
offsetting allocations are made, each Holder’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Holder would have
had if the Regulatory Allocations were not part of the Agreement and all Company
items were allocated pursuant to Section 6.1 and Section 6.5.
Section 6.4    Section 704(c) and Capital Account Revaluation Allocations. In
accordance with Code Section 704(c) and the Treasury Regulations thereunder,
income, gain, loss,


16

--------------------------------------------------------------------------------





expense, and deduction shall, solely for income Tax purposes, be allocated among
the Holders so as to take account of any variation between the adjusted basis
for federal income tax purposes of property contributed to the capital of the
Company and such contributed property’s initial Gross Asset Value; provided that
such allocations shall be based upon the “traditional method” described in the
Treasury Regulations Section 1.704-3(b). In the event that the Gross Asset Value
of any Company asset is adjusted pursuant to subparagraph (ii) of the definition
of Gross Asset Value, subsequent allocations of income, gain, loss, expense, and
deduction with respect to such asset shall take account of any variation between
the adjusted basis of such asset for federal income tax purposes and its Gross
Asset Value in the same manner as under Code Section 704(c) and the Treasury
Regulations thereunder; provided that such allocations shall be based upon the
“traditional method” described in the Treasury Regulations Section 1.704-3(b).
Allocations pursuant to this Section 6.4 are solely for federal, state, and
local income Tax purposes and shall not affect, or in any way be taken into
account in computing, any Holder’s Capital Account or share of Profits, Losses,
other items, or distributions pursuant to any provision of this Agreement.
Section 6.5    Additional Allocation Rules.
(a)    For purposes of determining the Profits, Losses or any other items
allocable to any period, Profits, Losses and any such other items shall be
determined on a daily, monthly or other basis (but no less frequently than once
annually), as reasonably determined in good faith by the Board using any method
that is permissible under the Code (including, but not limited to, Code Section
706) and the Treasury Regulations thereunder. In the event there is a change in
any Holder’s interest in the Company during a Fiscal Year, Profits, Losses and
other items of income, gain, loss, expense, and deduction shall be appropriately
allocated among the Holders to take into account the varying interests of the
Holders so as to comply with Code Section 706(d).
(b)    Except as otherwise provided in this Agreement, all items of income,
gain, loss, expense and deduction and any other allocations not otherwise
provided for shall be allocated among the Holders in the same manner as is
applicable to Profits and Losses for the Fiscal Year in question.
Section 6.6    Tax Filings, Elections and Cooperation.
(a)    Except as otherwise set forth herein, the Company shall properly prepare
and timely file or shall cause to be properly prepared and timely filed all Tax
returns required to be filed for or on behalf of the Company, which Tax returns
shall be prepared, except as otherwise provided herein, in such manner
(including, but not limited to, the making of any election or the taking of any
position) as the Board may determine in good faith to be in the best interests
of the Members. Unless otherwise required by applicable law, the Company shall
use the Fiscal Year as the Tax period on all income Tax returns.
(b)    The Company shall (a) use reasonable efforts to cause to be delivered
within seventy-five (75) days after the end of each Fiscal Year (but in no event
later than September 15 of the Fiscal Year immediately following each such
Fiscal Year), a Schedule K-1 with respect to each such Fiscal Year to each
Person that was a Holder at any time during each such Fiscal Year; and (b) make
available to each Holder such other information as may be necessary for the
preparation of


17

--------------------------------------------------------------------------------





any Tax return for or including such Holder or the making of any estimated Tax
payment for or on behalf of such Holder (or if such Holder is a flow-through
entity for federal income tax purposes, its direct or indirect owners).
(c)    To the maximum extent permitted by the Code, the Treasury Regulations and
other applicable law, the Company shall make or cause to be made and shall
maintain or cause to be maintained:
(i)    in the case of any Fiscal Year with respect to which the Company is
eligible to make an election under Code Section 6221(b), an election to apply
Code Section 6221(b), and
(ii)    in the case of any Fiscal Year with respect to which the Company fails
or is ineligible to make an election under Code Section 6221(b), an election to
apply Code Section 6226.
(d)    Except as provided in Section 7.1(e), the Company shall take and shall
cause to be taken any and all actions (including, but not limited to, the
providing of all notices required under Code Section 6221(b)(1)(E) and all
statements required under Code Section 6226(a)(2)) necessary to allow the making
and maintenance of any election in accordance with Section 6.6(c). As determined
by the Digirad Manager, the Company may apply any reasonable method for the
purpose of determining (i) a Holder’s share of any adjustment described in Code
Section 6226(a)(2) (including, but not limited to, for the purpose of providing
any statement described in Code Section 6226(a)(2)) or for any other Tax purpose
or (ii) the extent to which any Underpayment Amount has been withheld or paid by
the Company with respect to or on behalf of or is otherwise attributable to a
Holder. Any determination under the preceding sentence shall be final and
binding on the Company and all Holders and neither the Company nor any Holder
shall take any position for any purpose that is inconsistent with such
determination.
(e)    To the extent permitted by a State Tax, the Company shall take such
actions as may be reasonably necessary to reduce, prevent or otherwise mitigate
the Company’s liability for any Underpayment Amount under the State Tax,
including, but not limited to, making elections similar to and in the same order
of preference as the elections described in each of Section 6.6(c) and Section
6.6(d).
(f)    As determined by the Digirad Manager in its sole discretion, the Company
may elect in a timely manner pursuant to Code Section 754 and pursuant to any
corresponding provisions of applicable state and local Tax laws to adjust the
bases of the assets of the Company pursuant to Code Sections 734 and 743 and
pursuant to any corresponding provisions of applicable state and local Tax laws.
(g)    Neither the Company, any Manager, any Officer, nor any Holder shall take
any action (including, but not limited to, the filing of any Tax return or the
making of any election on or in connection with any Tax return) or permit or
cause any action to be taken by or on behalf of the Company that would cause or
otherwise result in:


18

--------------------------------------------------------------------------------





(i)    the classification of the Company or any of its Affiliates as an
association taxable as a corporation for any income Tax purpose,
(ii)    the exclusion of the Company from the application of the provisions of
subchapter K of chapter 1 of subtitle A of the Code or any similar provisions of
other applicable Tax law,
(iii)    the taking by any Holder of any position for any purpose that is
inconsistent with the treatment of such position on any U.S. federal income tax
return of the Company or any of its Affiliates, and
(iv)    the amendment, revocation, lapse or termination of any election under
Code Section 6221(b) or Code Section 6226, each as in effect with respect to a
Fiscal Year.
(h)    When and as requested by the Company, each Holder, at the Holder’s own
expense, shall preserve and furnish to the Company all documents and information
(including, but not limited to, any change in mailing address or other contact
information, any change in residency for any Tax purpose, and any social
security, employer identification or other taxpayer identification number), and
shall take such other action (including, but not limited to, a Holder’s filing
of one or more amended Tax returns) as may be necessary to enable the Company or
the Board (or any Person on behalf of the Company or the Board) to (i) prepare,
amend and/or file any Tax return (including, but not limited to, any making,
amendment, rescission or revocation of any election on or with respect to any
Tax return), (ii) eliminate, settle, limit, reduce, modify or otherwise
determine any liability for any Underpayment Amount (including, but not limited
to, any “imputed underpayment amount” under Code Section 6225(c)), (iii)
register to do business, collect Tax, or comply with any similar prerequisite to
doing business or conducting any other activity in any jurisdiction, or (iv)
pursue, defend, settle or otherwise respond to any Proceeding. In the case of
any Fiscal Year with respect to which an election under Code Section 6226 (or
under any other similar or corresponding provisions of any State Tax) is or will
be in effect, each Holder shall comply with all provisions of Code Section 6226
(and any other similar or corresponding provisions of any State Tax), including,
but not limited to, taking such Holder’s share of any adjustment under Code
Section 6226 into account on any separate Tax return of such Holder, the
amendment of all Tax returns affected by such adjustment, and the payment of any
increased or additional Tax resulting therefrom.
(i)    Without the consent of the Digirad Manager, which consent shall be at the
sole discretion of the Digirad Manager, no Holder shall take any action
(including, but not limited to, converting from an entity described in Code
Section 6221(b)(1)(C) to an entity not described in Code Section 6221(b)(1)(C)
and any gift, bequest or other Transfer) that, either alone or in conjunction
with any other action or other circumstance, can or will revoke, amend,
terminate or otherwise adversely affect any election under Code Section 6221(b)
or the Company’s present or future ability or eligibility to make any election
under Code Section 6221(b).
Section 6.7    Partnership Representative.
(a)    The Partnership Representative shall act and serve in the capacity as the
“partnership representative” within the meaning of Code Section 6223 and, if and
to the extent


19

--------------------------------------------------------------------------------





permitted by an applicable State Tax, as the “partnership representative” or
“tax matters partner” or in any other similar capacity for purposes of such
State Tax. If the Partnership Representative for federal income tax purposes
cannot also serve in the capacity of a “partnership representative” or “tax
matters partner” or in any other similar capacity for purposes of a State Tax,
the Partnership Representative designated by the Board for purposes of such
State Tax shall act in such capacity for purposes of such State Tax (and only
for purposes of such State Tax). No more than one Person at any time may serve
as the Partnership Representative with respect to the same Tax in the same
Fiscal Year. No Person shall be selected as the Partnership Representative with
respect to a Fiscal Year, unless (i) for federal income tax purposes, such
Person is qualified to serve as the “partnership representative” within the
meaning of Code Section 6223 and (ii) in the case of any State Tax for any
Fiscal Year, such Person is qualified to serve in the requisite capacity under
the State Tax. During any time that a Partnership Representative is not also a
Manager, the Partnership Representative shall act at all times only under the
supervision of and at the direction of the Digirad Manager and, except as
otherwise provided in this Agreement, the Partnership Representative shall not
and shall not have the authority to bind the Company, any Manager, any Holder or
any Officer in any Proceeding. The Partnership Representative (and any designee
of the Partnership Representative in its role as a “designated individual” (as
such term is defined in Treasury Regulations Section 301.6223-1(b)(3))) shall be
an Officer for all purposes of this Agreement.
(b)    Within ten (10) days after the receipt of any notice from the IRS (or
other Tax authority) relating to any Tax Proceeding, the Company shall mail or
cause to be mailed a copy of such notice to each Member. Thereafter, the Company
shall deliver or cause to be delivered to each Member in writing (or in such
other form as may be necessary to preserve any applicable attorney-client
privilege) a report setting forth in reasonable detail the status of the Tax
Proceeding, no later than ten (10) days after the close of each calendar quarter
or an occurrence of any significant change, progress or other development in the
Tax Proceeding (including, but not limited to, copies of all material written
communications relating to the Tax Proceeding that the Company, any Manager or
any Officer may send or receive).
(c)    Neither the Company, any Manager nor any Officer, either directly or
through any of their respective Affiliates, shall take any material direct or
indirect action or make any material decision with respect to any Tax
Proceeding, or any of Code Sections 6221 through 6241, unless (i) (A) the
Company has first given the Members written notice of the contemplated action or
decision at least ten (10) Business Days prior to the taking such action and (B)
the Company has received the written consent of the Members holding more than
fifty percent (50%) of the Voting Units to such contemplated action or decision
or (ii) the Board determines in good faith that obtaining the written consent of
the Members in accordance with the immediately preceding clause would result, in
the interim required to obtain such consent, in a default judicial or
administrative judgment against the Company, any Manager, any Member or any of
their respective Affiliates. Neither the Company, any Manager nor any Officer
shall bind any Member to a settlement agreement with respect to any Tax without
first obtaining the written consent of such Member.
Section 6.8    Survival. If a Person, in whole or in part, makes a Transfer of a
Membership Interest or otherwise ceases to be a Holder (including, but not
limited to, as a result of any abandonment of a Membership Interest), then such
Person shall remain obligated and subject


20

--------------------------------------------------------------------------------





to the terms and conditions of each of Section 5.3(b), Section 6.6 and Section
6.8, along with any other provisions of this Agreement necessary or ancillary to
implementation of any of Section 5.3(b), Section 6.6 and Section 6.8, in the
same manner as if such Transfer or cessation never occurred.
ARTICLE VII
MANAGEMENT
Section 7.1    Management of the Company.
(a)    Each Voting Unit shall be entitled one (1) vote.
(b)    There shall be a board of managers (the “Board”) with at least one Person
selected as a Manager (as defined below). Except as provided below in this
Section 7.1, a Person shall serve as a Manager until the effective date of such
Person’s resignation or removal (for any reason or no reason) as a Manager by
the Members in accordance with Section 7.1(c). As of the date hereof and unless
otherwise altered by the Members in accordance with Section 7.1(c), the Board
shall consist of two managers (each, a “Manager”) (as identified on Exhibit B).
Digirad Corporation may, in its sole discretion, replace the Digirad Manager,
and ATRM Holdings, Inc. may, in its sole discretion, replace the ATRM Manager.
(c)    Subject to Section 7.1(b), upon a vote of Members owning more than fifty
percent (50%) of the Voting Units, the Members may (i) for any reason or no
reason, remove any Person as a Manager (including, but not limited to, any
removal necessary as a result of any decrease in the number of Managers on the
Board) and/or (ii) fill any vacancy on the Board (whether occurring as a result
of a resignation, an increase in the number of Managers on the Board or
otherwise).
(d)    The business and affairs of the Company shall be managed exclusively by
the Board and by such Officers as may be appointed from time to time by the
Board. Except as provided in Section 7.1(e) or a non-waivable provision of the
Delaware Act, the Board shall have full and complete authority, power and
discretion to direct, manage and control the business, affairs and properties of
the Company and its Affiliates.
(e)    Notwithstanding anything to the contrary contained herein, each of the
Company, the Board, any Manager, any Officer and any of their respective
Affiliates shall not take and shall not cause or allow any of their respective
Affiliates to take any action or other activity (other than any non-binding and
reasonable activity that is exploratory, investigatory or similar in nature)
regarding any Major Decision without the consent of the Digirad Manager.
(f)    Except as provided on Exhibit B or as otherwise provided in this
Agreement, the Board may appoint one or more Officers with the rights and duties
set forth in this Agreement and such other officers and agents of the Company
with such titles, rights and duties as the Board may from time to time
determine. For any reason or no reason, at any time, the Board may remove a
Person as an Officer (provided that such removal shall have no effect on such
Person’s status, if any, as a Member). A Person shall serve as an Officer shall
serve until such Person’s successor is appointed by the Board, or until such
Person’s earlier death, incapacity, resignation or removal by the Board.


21

--------------------------------------------------------------------------------





Section 7.2    Resignation. A Person may resign as a Manager at any time by
giving written notice to the Company. The resignation of a Person as a Manager
shall not affect any rights or obligations of such Person and shall not
constitute a withdrawal of such Person as a Member.
Section 7.3    Vacancies. Any vacancy occurring for any reason on the Board
shall be filled by the Members, in accordance with the provisions of Section
7.1.
Section 7.4    Action by the Board. The Board may act by vote, resolution or
other action approved or adopted at a meeting held in accordance with this
Section 7.4, or by a written consent signed in accordance with this Section 7.4.
The rules for the conduct of meetings of the Board and for action by written
consent of the Board are as follows:
(a)    A meeting of the Board may be called by any Manager. A meeting of the
Board shall be called upon delivery to the Managers of notice of a special
meeting of the Board given in accordance with Section 7.4(b) below.
(b)    The Company shall send written notice stating the date, time, and place
of any meeting of the Board and a description of the purpose for which the
meeting is called, to each Manager, at such address as appears in the records of
the Company at least three (3) Business Days, but no more than thirty (30)
Business Days, before the date of the meeting.
(c)    A Manager may waive notice of any meeting, before or after the date and
time of the meeting as stated in the notice, by delivering a signed waiver to
the Company for inclusion in the minutes. A Manager’s presence at any meeting
(i) waives objection to lack of notice or defective notice of the meeting,
unless the Manager at the beginning of the meeting objects to holding the
meeting or transacting business at the meeting, and (ii) waives objection to
consideration of a particular matter at the meeting that is not within the
purposes described in the meeting notice, unless the Manager objects to
considering the matter when it is presented.
(d)    Any or all Managers may participate in any meeting by, or through the use
of, any means of communication by which all Managers participating may
simultaneously hear each other during the meeting, and such means of
communication shall be made available to each Manager in connection with each
annual or special meeting of the Board. A Manager so participating is deemed to
be present in person at the meeting.
(e)    The presence of both Managers at any meeting is necessary for a quorum.
Any action proposed to be taken by the Board shall be approved upon the
affirmative vote of both Managers present at the meeting, with each Manager
having one vote.
(f)    Any action required or permitted to be taken at a meeting of the Board
may be taken without a meeting if the action is consented to in writing and is
signed by all of the Managers. The written consent shall be delivered to the
Company for inclusion in the minutes.
Section 7.5    Action by the Members. The Members may act by vote, resolution or
other action approved or adopted at a meeting held in accordance with this
Section 7.5, or by a


22

--------------------------------------------------------------------------------





written consent signed in accordance with this Section 7.5. The rules for the
conduct of meetings of the Members and for action by written consent of the
Members are as follows:
(a)    Meetings of the Members may be called only by (i) the Board or (ii)
Members owning at least ten percent (10%) of the Voting Units. Meetings of the
Members shall be called upon delivery to the Members of notice of a meeting of
the Members given in accordance with Section 7.5(b) below.
(b)    Upon the request of the Board or the Members calling a meeting of the
Members under Section 7.5(a)(ii), the Company shall send written notice stating
the date, time, and place of any meeting of the Members and a description of the
purpose for which the meeting is called, including any matter to be voted on by
the Members (and no other matter may be so presented for a vote of the Members
without first complying with the notice provisions in this Section 7.5(b)), to
each Member, at such address as appears in the records of the Company at least
ten (10), but no more than thirty (30), days before the date of the meeting.
(c)    A Member may waive notice of any meeting, before or after the date and
time of the meeting as stated in the notice, by delivering a signed waiver to
the Company for inclusion in the minutes. A Member’s presence at any meeting (i)
waives objection to lack of notice or defective notice of the meeting, unless
the Member at the beginning of the meeting objects to holding the meeting or
transacting business at the meeting, and (ii) waives objection to consideration
of a particular matter at the meeting that is not within the purposes described
in the meeting notice, unless the Member objects to considering the matter when
it is presented.
(d)    Any or all Members may participate in any meeting by, or through the use
of, any means of communication by which all Members participating may
simultaneously hear each other during the meeting, and such means of
communication shall be made available to each Member in connection with each
annual or special meeting of the Members. A Member so participating is deemed to
be present in person at the meeting.
(e)    The presence of Members holding a majority of the Voting Units at a
meeting is necessary for a quorum. Except as provided in Section 7.1(e), any
action proposed to be taken by the Members shall be approved upon the
affirmative vote of holders of a majority of the Voting Units represented at the
meeting.
(f)    Any action required or permitted to be taken at a meeting of the Members
may be taken without such meeting, without prior notice and without a vote, by
written consent, setting forth the action so taken, signed by holders of a
majority of the Voting Units consented to in writing.
Section 7.6    Officers.
(a)    Except as set forth on Exhibit B, in this Agreement, or in any employment
or other applicable agreement, the Board, in its sole discretion, may designate
and appoint one or more Officers on the terms and conditions set forth herein or
on such other terms and conditions that the Board, in its sole discretion, may
determine from time to time (including, but not limited to, any


23

--------------------------------------------------------------------------------





addition, restriction or other modification to any power, duty and/or
responsibility set forth in this Section 7.6). No Officer may act as a
Partnership Representative or have any power, right, duty or obligation of a
Partnership Representative, in whole or in part, unless such Officer meets the
qualifications for a Partnership Representative and is explicitly designated and
appointed as such by the Board.
(b)    The Chairman of the Board (the “Chairman”) shall preside at all meetings
of the Members and the Board and shall see that the orders and resolutions of
the Board are carried into effect.
(c)    Subject to the powers and oversight of the Board and the Chairman, the
chief executive officer (the “Chief Executive Officer”) shall have general
charge of the Company’s business, affairs and property (including, but not
limited to, responsibility for the Company’s day-to-day operations of the
Company and control over its Officers, agents and employees) and shall see that
all orders and resolutions of the Board are carried into effect. The Chief
Executive Officer shall execute bonds, mortgages and other contacts requiring a
seal, under the seal of the Company, except where required or permitted by law
to be otherwise signed and executed and except where the signing and execution
thereof shall be expressly delegated by the Board to some other Officer.
Whenever the President is unable to serve, by reason of sickness, absence or
otherwise, the Chief Executive Officer shall perform all the duties and
responsibilities and exercise all the powers of the President.
(d)    Subject to the powers of the Board and the Chairman and the terms, the
president (the “President”) shall devote such time and attention as is necessary
to discharge the responsibilities of the office of the President. The President
may execute contracts in the name of the Company and appoint and discharge
agents and employees of the Company. The President may sign, with the secretary,
assistant secretary, treasurer or assistant treasurer, certificates (if any) for
any Membership Interest, and may sign any policies, deeds, mortgages, bonds,
contracts, or other instruments that the Board has authorized to be executed
except in cases where the signing and execution thereof shall be expressly
delegated by the Board or by this Agreement to some other Officer, or shall be
required by law to be otherwise signed or executed.
(e)    In the absence of the Chief Executive Officer and the President or in the
event of the Chief Executive Officer’s or President’s inability or refusal to
act, a vice-president (each, a “Vice President”) (if there be any or in the
event there be more than one Vice-President, the Vice-Presidents in the order
designated, or in the absence of any designation, then in the order of their
election) shall perform the duties of the Chief Executive Officer or President,
and when so acting, shall have all the powers of and be subject to all the
restrictions upon the Chief Executive Officer or President.
(f)    The secretary (the “Secretary”) shall attend all meetings of the Board
and all meetings of the Members and record all the proceedings of the meetings
of the Company and of the Board in a book to be kept for that purpose and shall
perform like duties for the standing committees when required. The Secretary
shall give, or cause to be given, notice of all meetings of the Members and
special meetings of the Board. The Secretary shall have custody of the Company’s
seal (if any), and the Secretary shall have authority to affix the same to any
instrument


24

--------------------------------------------------------------------------------





requiring it and when so affixed, it may be attested by the Secretary’s
signature. The Board may give general authority to any other Officer to affix
the Company’s seal (if any) and to attest the affixing by the Secretary’s
signature.
(g)    The treasurer (the “Treasurer”) shall have the custody of the Company’s
funds and shall keep full and accurate accounts of receipts and disbursements in
books belonging to the Company and shall deposit all moneys and other valuable
effects in the name and to the credit of the Company in such depositories as may
be designated by the Board. The Treasurer shall disburse the funds of the
Company as may be ordered by the Board, taking proper vouchers for such
disbursements, and shall render to the Board, at its regular meetings, or when
the Board so requires, an account of all transactions as Treasurer and of the
financial condition of the Company.
Section 7.7    Limitation on Authority of Members. Notwithstanding anything to
the contrary in the Act, no Holder in his capacity as a Holder shall have the
authority to bind the Company. No Holder is an agent of the Company solely by
virtue of being a Holder, and no Holder has authority to act for the Company
solely by virtue of being a Holder. Any Holder who takes any action that binds
the Company in violation of this Agreement shall be solely responsible for any
loss and expense incurred by the Company as a result of the unauthorized action
and shall indemnify and hold the Company harmless with respect to the loss or
expense.
ARTICLE VIII
EXCULPATION AND INDEMNIFICATION
Section 8.1    Exculpation.
(a)    Except as otherwise provided herein, to the maximum extent permitted by
the Delaware Act, no Person who is or was a Manager or Officer or any of such
Person’s respective Affiliates, heirs, successors, assigns, agents or
representatives shall be liable to the Company or to any Holder for any act or
omission performed or omitted by such Person in such Person’s capacity as a
Manager or Officer or otherwise taken in good faith; provided that, except as
otherwise provided herein, such limitation of liability shall not apply to the
extent it shall have been finally adjudicated that such Person (i) did not act
in good faith and in a manner that such Person reasonably believed to be in the
best interest of the Company, (ii) was either grossly negligent or engaged in
willful malfeasance, (iii) breached this Agreement in any material respect, or
(iv) violated any material law. A Manager or Officer shall be entitled to rely
upon the advice of legal counsel, independent public accountants and other
experts, including financial advisors, and any act of or failure to act by such
Manager or Officer in good faith reliance on such advice shall in no event
subject such Manager or Officer or any of their respective Affiliates, heirs,
successors, assigns, agents or representatives to liability to the Company or
any Holder.
(b)    Notwithstanding anything to the contrary contained herein, whenever in
this Agreement or any other agreement contemplated herein or otherwise, a
Manager is permitted or required to take any action or to make a decision in its
“sole discretion” or “discretion” or that it deems “necessary,” “necessary or
appropriate,” “necessary or desirable” or “necessary, appropriate or advisable,”
or under a grant of similar authority or latitude, such Manager shall, to the
fullest extent permitted by applicable law, make such decision in its sole
discretion (regardless of whether


25

--------------------------------------------------------------------------------





there is a reference to “sole discretion” or “discretion”), shall be entitled to
consider such interests and factors as it desires (including the interests of a
Holder with which a Manager may be affiliated), and shall have no duty or
obligation (fiduciary or otherwise) to give any consideration to any interest of
or factors affecting the Company, its Affiliates or the Holders, and shall not
be subject to any other or different standards imposed by this Agreement, any
other agreement contemplated hereby, under the Delaware Act or under any other
applicable law or in equity.
(c)    Whenever in this Agreement a Manager is permitted or required to take any
action or to make a decision in its “good faith” or under another express
standard, such Manager shall act under such express standard and, to the extent
permitted by applicable law, shall not be subject to any other or different
standards imposed by this Agreement or any other agreement contemplated herein,
and, notwithstanding anything contained herein to the contrary, so long as such
Manager believes that the action taken or the decision made is in or not opposed
to the best interests of the Company, the resolution, action or terms so made,
taken or provided by such Manager shall not constitute a breach of this
Agreement or any other agreement contemplated herein or impose liability upon
such Manager or any of its Affiliates, heirs, successors, assigns, agents or
representatives.
(d)    To the maximum extent permitted by applicable law, except as provided and
subject to Section 7.7, each Holder hereby waives any claim or cause of action
against a Person who is or was a Manager (other than when acting solely in the
capacity of an employee of the Company) or any of such Person’s Affiliates,
heirs, successors, assigns, agents and representatives for any breach of any
fiduciary duty to the Company or its Holders by such Person, including as may
result from a conflict of interest between the Company or any of its Affiliates
and such Person, and any liability for breach of fiduciary duties as a Manager
(other than when acting solely in the capacity of an employee of the Company) is
hereby eliminated to the fullest extent permitted by applicable law. Subject to
compliance with the express terms of this Agreement, a Person who is or was a
Manager (other than when acting solely in the capacity of an employee of the
Company) shall not be obligated to recommend or take any action as a Manager
that prefers the interests of the Company or the other Holders over the
interests of such Person (or the interest of a Holder with which such Person is
affiliated) or its Affiliates, heirs, successors, assigns, agents or
representatives.
Section 8.2    Indemnification.
(a)    To the fullest extent permitted by law, the Company shall indemnify and
hold harmless any Person that was or is a party or is threatened to be made a
party to any Proceeding, by reason of the fact that such Person is or was an
Indemnitee, against any loss, damage, liability or expense (including reasonable
attorneys’ fees, costs of investigation and amount paid in settlement) incurred
by or imposed upon the Indemnitee in connection with such Proceeding.
(b)    The Company shall pay the expenses incurred by an Indemnitee in defending
any Proceeding, or in opposing any claim arising in connection with any
potential or threatened Proceeding, in each case for which indemnification may
be sought pursuant to this Section 8.2, in advance of the final disposition
thereof, upon receipt of a written undertaking by such Indemnitee to repay such
payment if it shall be determined that such Indemnitee is not entitled to
indemnification under this Section 8.2 with respect to such Proceeding.


26

--------------------------------------------------------------------------------





(c)    The rights to indemnification and advancement of expenses conferred in
this Section 8.2 shall (i) not be exclusive of any other right which any
Indemnitee may have or hereafter acquire under any law, statute, rule,
regulation, charter document, by-law, contract or agreement and shall inure to
the benefit of the executors, administrators, personal representatives and
successors of each such Indemnitee and (ii) continue as to an Indemnitee even if
such Indemnitee is not or ceases to be a Holder, Member, Manager, or Officer.
(d)    Rights and benefits conferred on an Indemnitee under this Section 8.2
shall be considered a contract right and shall not be retroactively abrogated or
restricted without the written consent of the Indemnitee affected by the
proposed abrogation or restriction.
(e)    The Company, at the sole discretion of the Board, may indemnify and
advance expenses to a non-Officer employee or agent of the Company to the same
extent and subject to the same conditions under which it may indemnify and
advance expenses to an Indemnitee under Section 8.2.
(f)    Recourse by an Indemnitee for indemnity under Section 8.2(a) shall be
only against the Company as an entity and no Member shall by reason of being a
Member be liable for the Company’s obligations under Section 8.2(a) or Section
8.2(c).
(g)    Notwithstanding anything to the contrary in this Agreement or applicable
law, an Indemnitee shall not have any right or benefit under this Section 8.2 or
any other right to indemnification or reimbursement under this Agreement or
applicable law with respect to a Proceeding if:
(i)    the Indemnitee is or was a plaintiff in the Proceeding for which
indemnification is being sought under this Section 8.2 (other than a Proceeding
brought and maintained solely for the purpose of obtaining indemnification under
this Section 8.2); or
(ii)    it shall have been finally adjudicated that such Indemnitee (A) did not
act in good faith and in a manner that such Indemnitee reasonably believed to be
in the best interest of the Company, (B) was either grossly negligent or engaged
in willful malfeasance, (C) breached this Agreement in any material respect, or
(D) violated any material law applicable or relating to the Company or any of
its Affiliates.
(h)    If this Section 8.2 or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify and hold harmless each Person otherwise entitled to
indemnification under this Section 8.2 to the full extent permitted by any
portion of this Section 8.2 that shall not have been invalidated.
ARTICLE IX
BOOKS AND RECORDS
Section 9.1    Books and Records. Proper and complete books and records of the
Company, in which shall be entered fully and accurately the transactions of the
Company, shall be


27

--------------------------------------------------------------------------------





kept and maintained at all times at the principal offices of the Company or,
subject to the provisions of the Delaware Act, at such other place as the Board
may from time to time determine.
Section 9.2    Bank Accounts. Funds of the Company shall be used only for
Company purposes and shall be deposited in such accounts in banks or other
financial institutions as may be established from time to time by the Board.
Withdrawals shall be made by such Persons as are designated from time to time by
the Board.
ARTICLE X
TRANSFERS
Section 10.1    Restrictions on Transfers. No Person shall Transfer any
Membership Interest without the prior written consent of the Digirad Manager,
which consent shall be at the sole discretion of the Digirad Manager. A Transfer
of a Membership Interest shall remain subject to Section 6.8, Section 10.2 and
Article XIII, without regard to the consent of the Digirad Manager to such
Transfer.
Section 10.2    Other Transfer Conditions, Restrictions and Requirements.
(a)    In the event of a Transfer of any Membership Interest, the Transferee of
the Membership Interest shall take and hold such Membership Interest subject to
this Agreement, shall assume all of the obligations arising under the Agreement
(including, but not limited to, an obligation set forth in Section 6.8) or
applicable law of the Transferor of the Membership Interest, and otherwise shall
comply with this Agreement. Without any limitation on the foregoing, unless and
to the extent admitted as a Member in accordance with this Agreement, a Holder
shall not have any right to vote or consent or otherwise participate in
management.
(b)    Notwithstanding anything in this Agreement to the contrary, no Transfer
of a Membership Interest shall be permitted and any such purported Transfer
shall be void ab initio, and no Transferee of a Membership Interest shall be
admitted to the Company as a Member, if (i) such Transfer violates any provision
of this Agreement or (ii) the Transferee of such Membership Interest does not
agree in writing to be bound by all of the provisions of this Agreement (such
writing to be in form and substance reasonably satisfactory to the Digirad
Manager) or fails to execute or provide any document required or requested by
the Digirad Manager.
Section 10.3    Termination of Status. Upon a Transfer (other than a Transfer in
the nature of a pledge, mortgage, lien or other encumbrance in the nature of a
security interest) of all of a Holder’s Membership Interest in a Transfer
permitted by this Agreement, such Holder, if admitted as a Member, shall cease
to be a Member, and all rights of such Holder as a Member or Holder shall
terminate, except that Section 6.8, Article VIII and the representations and
warranties made by such Member or Holder under Section 12.1, together with any
other provisions of this Agreement necessary or ancillary to implementation of
any of the foregoing provision, shall survive such termination.
ARTICLE XI
WITHDRAWAL AND DISSOLUTION


28

--------------------------------------------------------------------------------





Section 11.1    Withdrawal. No Holder shall have the power or right to withdraw
or otherwise resign from the Company prior to the dissolution and winding up of
the Company pursuant to this Article XI without the prior written consent of the
Digirad Manager (which consent may be withheld by the Digirad Manager in its
sole discretion), except that, upon a Transfer (other than a Transfer in the
nature of a pledge, mortgage, lien or other encumbrance in the nature of a
security interest) of all of a Holder’s Membership Interest in a Transfer
permitted by this Agreement, and subject to Section 6.8, such Holder shall cease
to be a Holder. Notwithstanding that payment on account of a withdrawal may be
made after the effective time of such withdrawal, subject to Section 6.8, any
completely withdrawing Holder will not be considered a Holder for any purpose
after the effective time of such complete withdrawal, and, in the case of a
partial withdrawal, such Holder’s Capital Account (and corresponding voting and
other rights) shall be reduced for all other purposes hereunder upon the
effective time of such partial withdrawal.
Section 11.2    Events of Dissolution. The Company shall be dissolved and its
affairs shall be wound up on the first to occur of the following:
(a)    the consent of Members owning more than fifty percent (50%) (as
determined without regard to any quorum or other similar requirement) of the
Voting Units;
(b)    the entry of a decree of judicial dissolution of the Company under the
Delaware Act; or
(c)    the sale of all or substantially all of the Company’s assets.
Section 11.3    Liquidating Distributions. Upon the dissolution and winding-up
of the Company, the assets shall be distributed as follows:
(a)    First, to creditors, including Holders who are creditors, to the extent
permitted by law, in the order of priority as provided by law to satisfy the
liabilities of the Company whether by payment or by the establishment of
adequate reserves, excluding liabilities for distributions to Holders pursuant
to Article V; and
(b)    Thereafter, the remaining assets will be distributed in accordance with
Section 5.1.
Section 11.4    Conduct of Winding-Up. The winding-up of the business and
affairs of the Company shall be conducted by the Board except as otherwise
required by law.
Section 11.5    Deficit Capital Accounts. Notwithstanding any custom or rule of
law to the contrary, to the extent that any Holder has a deficit Capital Account
balance, upon dissolution of the Company such deficit shall not be an asset of
the Company and no Holder shall be obligated to contribute such amount to the
Company to bring the balance of any Holder’s Capital Account to zero.


29

--------------------------------------------------------------------------------





ARTICLE XII
REPRESENTATIONS, WARRANTIES,
AGREEMENTS AND OTHER MATTERS
Section 12.1    Holder Representations. In connection with the acquisition
and/or ownership of any Membership Interest, the Person acquiring the Membership
Interest represents and warrants to the Company and agrees and acknowledges
that:
(a)    any Membership Interest acquired by or for such Person is and shall be
acquired solely for such Person’s own account, for investment purposes only and
not with a present view toward the distribution thereof and not with any present
intention of distributing or reselling any such Membership Interest; provided
that, irrespective of any other provisions of this Agreement, any Transfer of
such Membership Interest by such Person shall be made only in compliance with
all applicable federal and state securities laws, including, without limitation,
the Securities Act;
(b)    any Membership Interest acquired by or for such Person is not registered
under the Securities Act nor qualified nor registered under state law and must
be held by such Person until such Membership Interest or any successor security
is so registered or qualified for an exemption from such registration or
qualification is available; neither the Company nor any Member or Manager shall
have any obligation to take any action to cause any Membership Interest to be
registered under the Securities Act or qualified or registered under state law
or to qualify any Membership Interest for an exemption from such registration or
qualification; and the Company shall give to the party responsible for recording
Transfers of Membership Interest or successor securities “stop transfer”
directions prohibiting Transfers in violation of the foregoing provisions of
this Section 12.1(b);
(c)    the execution, delivery and performance of this Agreement by such Person
does not and shall not conflict with, violate or cause a breach of any
agreement, contract or instrument to which such Person is a party or any
judgment, order or decree to which such Person is subject;
(d)    such Person has no and shall not grant any proxy or become party to any
voting trust or other agreement which is inconsistent with, conflicts with or
violates any provision of this Agreement;
(e)    if such Person is a corporation, partnership, limited liability company,
trust, custodianship, estate or other entity, this Agreement has been duly
executed by a duly authorized person on its behalf and constitutes the legally
binding obligation of such Person, enforceable against such Person in accordance
with its terms (except to the extent that enforcement may be affected by laws
relating to bankruptcy, reorganization, insolvency and creditors’ rights
generally and by the availability of injunctive relief, specific performance and
other equitable remedies);
(f)    such Person has carefully reviewed this Agreement, has had the
opportunity to ask questions and receive answers concerning such agreement and
fully understands the provisions contained herein;


30

--------------------------------------------------------------------------------





(g)    with respect to the Tax and other consequences of acquiring, receiving,
owning, holding, and disposing of any Membership Interest and the income and
proceeds thereof, with the exception of such written opinions as may be given to
a Person or for its benefit by counsel representing another Person or the
Company, such Person is relying solely on its own Tax and other counsel and
advisors and is not relying on the Company, or any person other than Person’s
own counsel and advisors;
(h)    such Person is a “United States person” within the meaning of Code
Section 7701(a)(30) (or a disregarded entity of such a United States person)
and, with respect to any allocation or distribution under or any transaction
contemplated by this Agreement, neither the Company, any Manager, any Officer,
nor any Affiliate of any of the foregoing is or will be required to withhold or
pay any Tax under Code Section 1445, Code Section 1446 or any other provision of
any Tax law (other than the withholding or estimated payment of any state income
Tax) with respect to or on behalf of such Person; and
(i)    such Person is not a “tax-exempt entity” within the meaning of Code
Section 168(h)(2)(A).
ARTICLE XIII
MISCELLANEOUS
Section 13.1    Counsel Clause. Each of the Company, each Holder and each
Manager acknowledge that Counsel represents Digirad Corporation in connection
with the preparation or negotiation of this Agreement. 
Section 13.2    Amendment of Agreement. This Agreement may be amended by the
Company with the written consent of Members owning more than fifty percent (50%)
(as determined without regard to any quorum or other similar requirement) of the
Voting Units, provided that in no event shall any amendment materially and
adversely affect the economic or non-economic rights or obligations of any one
Member without the prior written consent of such Member unless such amendment
materially and adversely affects the same rights and obligations of all Members
and in the same proportionate manner, except that any amendment which would
require additional capital contributions from a Member shall require such
Member’s prior written consent.
Section 13.3    Remedies. In any action to enforce this Agreement or to seek
damages on account of any breach hereof, the prevailing party shall be entitled
to reimbursement for its costs of collection (including reasonable attorneys’
fees and expenses). No remedy conferred upon any party to this Agreement is
intended to be exclusive of any other remedy herein or by law provided or
permitted, but each such remedy shall be cumulative and shall be in addition to
every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute.
Section 13.4    Waiver. None of the terms of this Agreement shall be deemed to
have been waived by any party hereto, unless such waiver is in writing and
signed by that party. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement or any further breach of the provision so
waived.


31

--------------------------------------------------------------------------------





Section 13.5    Notices.
(a)    All notices and other communications which are required or permitted to
be given under this Agreement shall be in writing and shall be delivered
personally or by certified mail (return receipt requested), or telecopied
(during normal business hours) and addressed, if to a Holder, to such Holder or
such Holder’s personal representative at such Holder’s last address known as
disclosed on the records of the Company, to the address set forth on Exhibit A
or to such other address as any of the above shall have specified by notice
hereunder. Each notice or other communication shall be deemed sufficiently
given, served, sent, received or delivered for all purposes at such time as it
is delivered to the addressee (with the return receipt, the delivery receipt or
the affidavit of messenger being deemed conclusive, but not exclusive, evidence
of such delivery) or at such time as delivery is refused by the addressee upon
presentation.
(b)    Each Holder shall be required to keep a current address on file with the
Company at all times such Holder is a Holder, and for five years following such
Holder’s withdrawal from the Company. Each Holder shall indemnify and hold
harmless the Company and the other Holders from and against any liability
arising out of the failure to comply with this Section 13.5(b).
Section 13.6    Entire Agreement. This Agreement contains the entire agreement,
and supersedes all prior agreements and understandings and arrangements, oral or
written, among the parties hereto with respect to the subject matter hereof.
Section 13.7    Binding Effect; Benefits. All of the terms and provisions of
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective legal representatives, successors and
permitted assigns.
Section 13.8    Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be unenforceable or
invalid under applicable law, such provision shall be ineffective only to the
extent of such unenforceability or invalidity (and for purposes only of such
applicable law), and the remaining provisions of this Agreement shall continue
to be binding and in full force and effect.
Section 13.9    Headings. The section and other headings contained in this
Agreement are for convenience only and shall not be deemed to limit,
characterize or interpret any provisions of this Agreement.
Section 13.10    No Strict Construction. The parties hereto jointly participated
in the negotiation and drafting of this Agreement. The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their collective mutual intent. This Agreement shall be construed as if
drafted jointly by the parties hereto, and no rule of strict construction shall
be applied against any Person.
Section 13.11    Interpretation. As used in this Agreement, each of the
masculine, feminine and neuter genders shall be deemed to import the others
whenever the context so indicates or requires. Terms defined in the singular
have a comparable meaning when used in the plural and


32

--------------------------------------------------------------------------------





vice versa. Terms defined in the present tense shall have a comparable meaning
when used in the past or future tense and vice versa. Terms defined as a noun
shall have a comparable meaning when used as an adjective, adverb, or verb and
vice versa. Whenever the term “include” or “including” is used in this
Agreement, it shall mean “including, without limitation,” (whether or not such
language is specifically set forth) and shall not be deeded to limit the range
of possibilities to those items specifically enumerated. Unless otherwise
limited, the words “hereof,” “herein” and “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular provision.
Section 13.12    Counterparts. This Agreement may be executed in any number of
counterparts, and by facsimile, pdf or other electronic method, each of which
shall be effective only upon delivery and thereafter shall be deemed to be an
original, and all of which shall be taken to be one and the same instrument with
the same effect as if each of the parties hereto had signed the same signature
page.
Section 13.13    Governing Law. This Agreement and the rights of the parties
hereunder shall be construed and interpreted in accordance with the laws of the
State of Delaware applicable to agreements made and to the performance wholly
within that jurisdiction.
Section 13.14    Jurisdiction and Venue. Each party hereto irrevocably submits
to the exclusive jurisdiction of any state or federal court within the State of
Delaware with respect to any cause or claim arising under or relating to this
Agreement. Each party hereto irrevocably consents to the service of process by
registered mail or personal service, irrevocably waives any objection based on
forum non conveniens with respect to such a court, and irrevocably waives any
objection to venue of such court.
[SIGNATURES APPEAR ON FOLLOWING PAGE]




33

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Limited Liability
Company Agreement as of the date first above written.
“COMPANY”
“MEMBERS”
 
 
STAR PROCUREMENT, LLC
DIGIRAD CORPORATION
 
 
 
 
 
 
By:
/s/David J. Noble
By:
/s/Matthew G. Molchan
Name:
David J. Noble
Name:
Matt Molchan
Title:
Manager
Title:
CEO



 
 
 
 
 
ATRM HOLDINGS, INC.
 
 
 
 
 
 
 
 
By:
/s/Daniel M. Koch
 
 
Name:
Daniel M. Koch
 
 
Title:
President & CEO







S-1



--------------------------------------------------------------------------------






EXHIBIT A



 
Holder Name & Address
Units
Capital Contribution
  
DIGIRAD CORPORATION
1048 Industrial Court
Suwanee, Georgia 30024
50
$1,000,000
 
ATRM HOLDINGS, INC.
5215 Gershwin Avenue, N.
Oakdale, MN 55128


50
0
 
TOTAL


100
$1,000,000































    





--------------------------------------------------------------------------------






EXHIBIT B

Managers on the Board (as per Section 7.1(b)):
David Noble (the “Digirad Manager”)
Stephen Clark (the “ATRM Manager”)


Partnership Representative:
An individual designated by Digirad Corporation.
(Optional) In the case of any State Tax:
An individual designated by Digirad Corporation.







--------------------------------------------------------------------------------





EXHIBIT C


Services Agreement





--------------------------------------------------------------------------------










SERVICES AGREEMENT
This SERVICES AGREEMENT (this “Agreement”), effective as of January 2, 2019 is
entered into by and among STAR PROCUREMENT, LLC, a Delaware limited liability
Company (the “Company”) and KBS Builders, Inc. a Delaware Corporation (“KBS”).
The Company and KBS are sometimes are referred to in this Agreement collectively
as the “Parties” and individually as a “Party”. Capitalized terms used in this
Agreement but not otherwise defined in this Agreement will have the meanings set
forth in the LLC Agreement (defined below).


RECITALS


WHEREAS, ATRM Holdings, Inc., a Minnesota corporation (“ATRM”) and Digirad
Corporation, a Delaware corporation (“Digirad”) are the sole members of the
Company, and together with the Company are parties to that certain Limited
Liability Company Agreement of the Company dated the date hereof (the “LLC
Agreement”); and


WHEREAS, the Company was formed for purposes of creating a joint venture in
which the Company will purchase and sell building materials and related goods
and entry into this Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained in this Agreement, and intending
to be legally bound hereby, the Parties agree as follows:


1.    DEFINITIONS
1.1    “Services” means the services, functions, and tasks to be provided by the
Company to KBS pursuant to this Agreement as described in the Service Schedule,
as such services, functions and tasks may be changed or supplemented pursuant to
the terms of this Agreement.
1.2    “Service Schedule” means a Schedule to this Agreement, describing (among
other things) the particular Services being provided and the timing for such
Services.
2.
SERVICES

2.1    Performance of Services. Subject to the other terms and conditions of
this Agreement, KBS hereby grants the Company the right of first refusal to
provide the Services to KBS (and, as necessary, its subsidiaries) during the
Term (defined below) in accordance with and subject to the terms and conditions
of this Agreement. Upon the mutual written agreement of the Parties, the Parties
may modify the Services described on the existing Service Schedule or add
additional Services to be performed by the Company. The Company has no
obligation to provide any services other than the Services.


1



--------------------------------------------------------------------------------







2.2    First Refusal Right. KBS shall provide written notice to the Company
containing all of the terms and conditions of the required Services (a “Service
Notice”), and the Company shall be entitled to provide such Services on such (or
better) terms and conditions. If the Company intends to exercise its first
refusal right, it must deliver to KBS a commitment (a “Service Commitment”) to
do so as soon as practicable and in no event later than thirty (30) days after
receipt of the Service Notice from KBS or its subsidiaries. If the Company fails
to provide a Service Commitment within the 30-day period or waives its first
refusal right prior to that time, then KBS will be free to obtain such Services
from any third party. All Services to be provided by the Company pursuant to
this Agreement shall be provided by the Company in its sole discretion.
2.3    Affiliates and Subcontractors. The Company may use personnel of its
Affiliates, or engage, consistent with past practice, the services of third
parties to provide or assist the Company (or its Affiliates) to provide the
Services.
2.4    Standard of Performance. Notwithstanding anything to the contrary in this
Agreement, KBS understands and agrees that the standard of performance to which
the Company and its Affiliates will be accountable under this Agreement will be
to achieve a comparable level of service as KBS achieved with respect to the
Services during the twelve (12) months prior to the date hereof.
2.5    Additional Resources and Consents. Notwithstanding anything to the
contrary in this Agreement, the Company shall not be required to perform any
Service if doing so would require the Company to violate any law or breach any
contract by which the Company or its Affiliates are bound. In addition and
without limiting the foregoing, if the Company reasonably believes that
performance of a particular Service requires the Company to obtain any
third-party licenses or consents, or any software, technology or other goods,
services or materials not already in the Company’s possession, then the Company
shall promptly inform KBS, and KBS shall cooperate with the Company to obtain
such licenses, consents or other or items at KBS’s sole expense if so requested
by KBS. If KBS does not agree to pay the costs associated with obtaining such
licenses, consents or other items, the Company shall be under no obligation to
obtain such licenses, consents or other or items.
2.6    Cooperation. In order to enable the Company to perform the Services, KBS
shall provide the Company with such cooperation and assistance (including access
to employees) as is reasonably necessary for the Company or its Affiliates or
contractors to timely perform the Services, as well as such other cooperation
and assistance as the Company reasonably requests in connection with the
provision of the Services hereunder.
2.7    Employees. The Parties agree that the employees and contractors of the
Company providing the Services are the employees and contractors of the Company
alone, and are not the employees or contractors of KBS for any purpose
whatsoever.


2



--------------------------------------------------------------------------------







3.
PAYMENT TERMS

3.1    Fees and Costs.
(a)    Unless otherwise set forth in the Service Schedule, KBS shall reimburse
the Company, on a monthly basis in accordance with Section 0, for the Company’s
actual cost (excluding the Materials Purchase Amounts (defined below)) in
providing the Services (the “Service Fees”).
(b)    Unless otherwise set forth in the Service Schedule, KBS shall pay the
Company for all Building Materials, on a monthly basis in accordance with
Section 0, a purchase price equal to the full cost of Building Materials (as
defined in the Service Schedule) (excluding any Service Fees) during such
period, plus 3% of the cost of such Building Materials. The amount(s) payable
pursuant to this Section 3.1(b) is referred to herein as the “Materials Purchase
Amount(s).”
3.2    Invoicing and Payment. Each calendar month during the Term, the Company
shall issue to KBS an invoice for the amount of the Service Fees and the
Materials Purchase Amounts payable to Company for the Services rendered during
that month. KBS shall pay the amount invoiced by the Company within thirty (30)
days after receipt thereof. All payments made pursuant to this Section 3.2 must
be made in U.S. Dollars, by wire transfer of immediately available funds to the
bank account previously designated by the Company to KBS. The amount of any due
but unpaid Service Fees and Materials Purchase Amounts shall bear interest from
and including the due date of such fees to, and including, the date of payment
at a rate per annum equal to 5%. Such interest shall be calculated daily on the
basis of a 365-day year and the actual number of days elapsed, without
compounding
3.3    Taxes. The fees for Services provided pursuant to this Agreement exclude
all excise, sales, use, gross receipts, value added, goods and services or
similar transaction or revenue-based taxes (excluding any income Taxes)
applicable to the provision of the Services and imposed by any federal, state,
or local taxing authority (such taxes, together with any applicable interest,
penalties, or additions to tax imposed with respect to such taxes, “Taxes”), and
KBS shall be responsible for payment of all such Taxes.
3.4    Expenses. Except as otherwise expressly provided in this Agreement, each
Party shall bear its own costs and expenses incurred in the performance of this
Agreement.
4.
PROPRIETARY RIGHTS. This Agreement and the performance of this Agreement will
not affect the ownership of any intellectual property rights. No Party will
gain, by virtue of this Agreement, any rights of ownership of any rights related
to the intellectual property owned by any other Party.

5.
CONFIDENTIALITY. Each Party shall keep any confidential or proprietary
information of the other Party acquired pursuant to or in connection with this
Agreement strictly confidential.



3



--------------------------------------------------------------------------------







6.    INDEMNIFICATION; LIMITATIONS OF LIABILITY
6.1    Indemnification. Each Party agrees to protect, defend, indemnify and hold
harmless each other Party from and against any and all losses, claims, suits and
actions (whether threatened or pending) arising out of or related to any
(a) breach of any covenant or obligation of such Party contained in this
Agreement or (b) negligence or willful misconduct of such Party or its employees
or agents in connection with the performance of the Services hereunder. The
rights to indemnification hereunder shall be in addition to any rights to
indemnification that a Party may have under the LLC Agreement.
7.
TERM AND TERMINATION

7.1    Term of Agreement. The term of this Agreement begins on the date hereof
and will continue until terminated in accordance with the terms hereof (the
“Term”).
7.2    Termination of Service. This Agreement shall automatically terminate upon
the dissolution and winding-up of the Company pursuant to the LLC Agreement, or
upon the written agreement of all Parties to the termination of this Agreement
or the Services. If a Party breaches this Agreement, the other Party may
terminate upon 30 days prior written notice if such breach is not cured.
7.3    Effect of Termination. Upon expiration or termination of this Agreement
for any reason, the Company shall no longer be obligated to provide the
terminated Services, and KBS shall no longer be obligated to pay for such
Services, except with respect to any Service Fees and Materials Purchase Amounts
incurred up to the date of termination or expiration (all such fees, including
any applicable late fees, will become immediately due and payable by KBS to the
Company upon the effective date of such termination).
7.4    Survival. The following provisions of this Agreement will survive its
termination or expiration: Sections 1, 3 (with respect to Services performed
prior to termination or expiration), 4, 5, 6, 7.3, 7.4 and 8.
8.
MISCELLANEOUS.

8.1    Notices. Any and all notices, requests, demands or other communications
required to be given pursuant to this Agreement by any Party shall be in writing
and shall be validly given or made to the applicable Party if served personally,
by overnight mail, by nationally recognized overnight courier or sent by
electronic mail, receipt confirmed. If the notice, request, demand or other
communications are served personally, service shall be conclusively deemed made
at the time of service. If the notice, request, demand or other communications
are sent by electronic mail, service shall be conclusively deemed made the first
(1st) business day following successful transmission or upon confirmation of
receipt from the recipient. If the notice, demand or other communications are
given by overnight mail, service shall be conclusively deemed made one (1)
business day after sent in the United States mail, addressed to the applicable
Party to whom the notice, demand or other communication is to be given, and when
received if delivered by hand or


4



--------------------------------------------------------------------------------







overnight courier service on any business day. Notices shall be provided to the
following addresses (any of which may be changed upon like notice to the other
Parties):
If to KBS to:
KBS BUILDERS, INC.
300 Park St.
South Paris, ME 04281
Attention: Matt Mosher
Telephone: (207) 744-0402
Fax: (207) 739-2223
Email: mmosher@kbs-homes.com


If to the Company to:


STAR PROCUREMENT, LLC
1048 Industrial Court
Suwanee, GA 30024
Attention: Matthew G. Molchan
Telephone: 858-726-1600
Fax: 858-726-1700
Email: Matt.Molchan@digirad.com


8.2    Assignment. No Party may assign this Agreement or its rights or
obligations hereunder, in whole or in part, voluntarily or by operation of law,
without the written consent of the other Party, and any attempted assignment
without such consent shall be void and without legal effect.
8.3    Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each Party hereto.
No waiver by any Party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the Party so waiving. No waiver by
any Party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy, power
or privilege arising from this Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.
8.4    Entire Agreement. This Agreement (including the schedule attached hereto)
constitute the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein and therein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter.
8.5    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement.


5



--------------------------------------------------------------------------------







A signed copy of this Agreement delivered by facsimile, e-mail or other means of
electronic transmission shall be deemed to have the same legal effect as
delivery of an original signed copy of this Agreement.
8.6    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction).


6



--------------------------------------------------------------------------------









[REST OF THIS PAGE INTENTIONALLY LEFT BLANK]




7



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have caused this Services Agreement to be
executed by their duly authorized representatives as of the day and year first
set written above.




 
STAR PROCUREMENT, LLC
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
KBS BUILDERS, INC.
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 





















































8



--------------------------------------------------------------------------------











[Signature Page to Services Agreement]




9



--------------------------------------------------------------------------------








SERVICE SCHEDULE


1.
Services.





KBS shall submit a Service Notice to the Company for ALL Building Materials
required by KBS and is subsidiaries in the conduct of their respective
businesses.


Subject to the Company’s right of first refusal set forth on Section 2.2 of the
Agreement, the Company shall source and purchase from a supplier (the “Materials
Supplier”) all Building Materials requested by KBS in Service Notices and
arrange for such materials to be delivered directly to KBS or its subsidiaries,
as directed.


For purposes of this Agreement, “Building Materials” shall mean any and all
goods, products, raw materials and similar items used to manufacture, produce,
construct and/or build modular building unites (including, but not limited to,
single-family homes, apartment buildings, condominiums, and other commercial
structures).


2.
Additional Terms Related to Services.



KBS shall bear the risk of loss of all Building Materials upon any transfer of
such risk by the Materials Supplier, even if related Materials Purchase Amounts
are unpaid. In no event shall the Company bear the risk of loss for any Building
Materials.



